UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

            -against-                                             ORDER

LUIS ALBERTO BRECEDA and VICTOR                              19 Cr. 753 (PGG)
ROBLES CASTRO, JR.,

                        Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that a status conference will be held on December 16,

2019 at 10:30 a.m. in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40

Foley Square, New York, New York.

Dated: New York, New York
       November 20, 2019
